          Case 3:18-cr-00119-SI        Document 84        Filed 03/01/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                            Case No. 3:18-cr-119-SI

        v.                                            ORDER

 FREDRIC RUSSELL DEAN,

                Defendant.


Michael H. Simon, District Judge.

       Defendant Fredric R. Dean, age 41, was convicted in 2019 of possession of an

unregistered firearm, a short-barreled rifle. For that crime, he is currently serving a sentence

of 51 months imprisonment at the Federal Correctional Institution at Sheridan, Oregon (FCI

Sheridan). That sentence will be consecutively followed by a 24-month sentence for violating the

terms of his supervised release arising from an earlier conviction in 2014 of felon in possession

of a firearm. The Bureau of Prisons (BOP) has scheduled Mr. Dean’s release date to be

August 21, 2023.

       On June 10, 2020, the Court denied Mr. Dean’s first Motion to Reduce Sentence.

ECF 67. On August 13, 2020, the Court denied Mr. Dean’s second Motion to Reduce Sentence.

ECF 77. When the Court denied Mr. Dean’s first motion, FCI Sheridan had no confirmed cases




PAGE 1 – ORDER
          Case 3:18-cr-00119-SI      Document 84      Filed 03/01/21       Page 2 of 2




of COVID-19. ECF 67 at 10. When the Court denied Mr. Dean’s second motion, FCI Sheridan

had two inmates testing positive for COVID-19. ECF 77 at 1.

       On January 13, 2021, Mr. Dean filed his third Motion to Reduce Sentence, again based

on COVID-19. ECF 78. Mr. Dean’s third motion is now before the Court. As of February 28,

2021, the BOP reports no inmates at FCI Sheridan are currently testing positive for COVID-19.

See https://www.bop.gov/coronavirus/ (lasted visited February 28, 2021).

       The Court DENIES Defendant’s Third Motion to Reduce Sentence (ECF 78).

       IT IS SO ORDERED.

       DATED this 1st day of March, 2021.

                                                   /s/ Michael H. Simon
                                                   Michael H. Simon
                                                   United States District Judge




PAGE 2 – ORDER
